DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claim 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device/method claim, there being no allowable generic or linking claim. Election was made without traverse of Group II, claims 8-13 in the reply filed on 2/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US publication 2009/0225249 A1), hereinafter referred to as .

Regarding claim 8, Wang249 teaches a method for manufacturing an amorphous silicon thin film transistor (fig. 2a-5d and related text), comprising steps as follows: S10: providing a substrate (1, [0039], fig. 2b) and forming a gate electrode layer (2a, [0042]) on the substrate; S20: forming a gate insulating layer (3, [0043]) on the gate electrode layer (fig. 3b); S30: forming an active layer (4, [0043]) on the gate insulating layer; S40: forming a source/drain electrode layer (7a/7b, [0046]) on the active layer (fig. 5a), wherein the source/drain electrode layer is made of copper or aluminum ([0045]); S50: forming an N+-doped layer (5, [0043]) between the active layer and the source/drain electrode layer (fig. 5a); S60: forming a protective insulating layer (8, [0045]) on the source/drain electrode layer (fig. 5a), wherein a channel (made by etching, [0046], fig. 5a) is formed in the source/drain electrode layer and penetrates the N+-doped layer and the protective insulating layer (fig. 5a), wherein the protective insulating layer and the source/drain electrode layer are flush with each other in the channel (fig. 5a).
Wang249 does not explicitly teach and S70: coating with a passivation layer in the channel and on the protective insulating layer.
Liu626 teaches and S70: coating with a passivation layer (9, [0046]) in the channel and on the protective insulating layer (8, fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Wang249 with that of Liu626 
Regarding claim 10, Wang249 teaches wherein after step S60, the amorphous silicon thin film transistor with a photoresist material removed is placed in a dry etching device for dry etching, and the protective insulating layer and the N+-doped layer are etched by a plasma gas to make the protective insulating layer and the N+-doped layer flush with each other ([0045-0048], fig. 5a).
Regarding claim 13, Liu626 teaches comprising steps as follows: S80: forming a via hole in the passivation layer; and S90: forming a pixel electrode layer (10, [0082]) on the gate insulating layer, wherein the pixel electrode layer is electrically connected to the source/drain electrode layer through the via hole (fig. 12).

Allowable Subject Matter
Claims 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims. While some features are generally known alone, there does not appear to be any reason (combination with proper motivation) to combine claim 9 and 10-11 with the features of claims 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.